DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following reasons below: 
With respect to claims 1 and 11, the claim is directed towards a method having the step of “determining characteristic features of the MS lesion on the quantitative susceptibility map, wherein determining the characteristic features comprises: registering the T2 weighted magnetic resonance image data with the quantitative susceptibility map identifying a T2 region of the MS lesion where the MS lesion appears hyperintense based on the T2 weighted magnetic resonance image data; determining a susceptibility distribution in the T2 region of the MS lesion; determining a susceptibility distribution in a region of tissue surrounding the T2 region of the MS lesion; partitioning the T2 region of the lesion into a hyperintense subregion, an isointense subregion, and a hypointense subregion by comparing the susceptibility distribution in the T2 region of the MS lesion with the susceptibility distribution of the region of tissue surrounding the T2 region of the MS lesion; and determining remyelination in the MS lesion according to a characteristic feature of the hypointense subregion and/or the isointense subregion of the MS lesion”. The steps as disclosed above are considered as an abstract idea since it can be performed by a person of ordinary skill in the art in his/her mind by observing at the data and making decisions using the data observed and/or making calculations using the data observed. Also, the steps discussed above are directed to a process that could be performed by a processor as routine procedure of processing a signal or data. Therefore, the claim amounts to simply implementing the abstract idea on a computer. The step of “determining characteristic features of the MS lesion on the quantitative susceptibility map, wherein determining the characteristic features comprises: registering the T2 weighted magnetic resonance image data with the quantitative susceptibility map; identifying a T2 region of the MS lesion where the MS lesion appears hyperintense based on the T2 weighted magnetic resonance image data; determining a susceptibility distribution in the T2 region of the MS lesion; determining a susceptibility distribution in a region of tissue surrounding the T2 region of the MS lesion; partitioning the T2 region of the lesion into a hyperintense subregion, an isointense subregion, and a hypointense subregion by comparing the susceptibility distribution in the T2 region of the MS lesion with the susceptibility distribution of the region of tissue surrounding the T2 region of the MS lesion; and determining remyelination in the MS lesion according to a characteristic feature of the hypointense subregion and/or the isointense subregion of the MS lesion” when considered separately and in combination, it does not add significantly more since computer processes are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)
With respect to claims 2-10 and 12-20, the claims due not cure the deficiencies of claim 1 and 11. The same analogy as claim 1 could be applied. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-11, 13-14, and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu (US 2013/0221961 A1)
With respect to claim 1, Liu discloses a method for monitoring remyelination in patients with multiple sclerosis (MS) using magnetic resonance imaging, the method comprising (see paragraph 0016): obtaining T2 weighted magnetic resonance image data with a hyperintense contrast for a MS lesion (see paragraph 0068 and 0160-0161); obtaining complex gradient echo magnetic resonance image data comprising magnitude and phase information regarding the MS lesion; determining a quantitative susceptibility map of the MS lesion based on the obtained complex gradient echo magnetic resonance image data (see paragraph 0161); determining characteristic features of the MS lesion on the quantitative susceptibility map, wherein determining the characteristic features comprises: registering the T2 weighted magnetic resonance image data with the quantitative susceptibility map (see paragraphs 0160-0161); identifying a T2 region of the MS lesion where the MS lesion appears hyperintense based on the T2 weighted magnetic resonance image data; determining a susceptibility distribution in the T2 region of the MS lesion; determining a susceptibility distribution in a region of tissue surrounding the T2 region of the MS lesion (see paragraphs 0021 and 0161); partitioning the T2 region of the lesion into a hyperintense subregion, an isointense subregion, and a hypointense subregion by comparing the susceptibility distribution in the T2 region of the MS lesion with the susceptibility distribution of the region of tissue surrounding the T2 region of the MS lesion; and determining remyelination in the MS lesion according to a characteristic feature of the hypointense subregion and/or the isointense subregion of the MS lesion (see paragraph 0160-0161).  
With respect to claims 3 and 13, Liu discloses comparing the susceptibility distribution in the T2 region of the MS lesion with the susceptibility distribution of the region of tissue surrounding the T2 region of the MS lesion comprises measuring susceptibility values on the quantitative susceptibility map (see paragraph 0161).  
With respect to claims 4 and 14, Liu discloses determining the quantitative susceptibility map comprises using the phase information and additional information (see paragraph 0161).  
With respect to claims 6 and 16, Liu discloses determining the quantitative susceptibility map comprises using a data fidelity term associated with a likelihood function associated with a Gaussian noise (see paragraph 0015).  
With respect to claims 7 and 17, Liu discloses determining the characteristic features comprises using a susceptibility value measured on the quantitative susceptibility map (see paragraph 0161).  
With respect to claims 8 and 18, Liu disclose determining the characteristic features comprises using multiple parameters determined from magnetic resonance imaging (Abstract; paragraphs 0126, 0138 and 0161).  
With respect to claims 9 and 19, Liu discloses determining the characteristic features comprises calculating a R2* map from the complex gradient echo magnetic resonance image data and determining a myelin quantity from the R2* map and quantitative susceptibility map according to a calibrated curve (See paragraph 0160).  
With respect to claims 10 and 20, Liu discloses the region of tissue surrounding the T2 region of the MS lesion comprises a layer of normal appearing white matter and/or gray matter surrounding the MS lesion (see paragraph 0161).  
With respect to claim 11, Liu discloses a system for generating one or more images of an object, the system comprising (see Figure 18): a processor (processor #1820); and a non-transitory computer storage medium having processor-executable instructions stored thereon; wherein the processor is configured to execute the processor-executable instructions to facilitate the following operations being performed by the system: obtaining T2 weighted magnetic resonance image data with a hyperintense contrast for a multiple sclerosis (MS) lesion (see paragraph 0068 and 0160-0161); obtaining complex gradient echo magnetic resonance image data, wherein the complex magnetic resonance image data comprises magnitude and phase information regarding the MS lesion (see paragraph 0161); determining a quantitative susceptibility map of the MS lesion based on the obtained complex gradient echo magnetic resonance image data; determining characteristic features of the MS lesion on the quantitative susceptibility map, wherein determining the characteristic features comprises: registering the T2 weighted magnetic resonance image data with the quantitative susceptibility map (see paragraphs 0160-0161); identifying a T2 region of the MS lesion where the MS lesion appears hyperintense on the T2 weighted magnetic resonance image data; determining a susceptibility distribution in the T2 region of the MS lesion; determining a susceptibility distribution in a region of tissue surrounding in the T2 region of the MS lesion (see paragraphs 0021 and 0161); partitioning the T2 region of the MS lesion into a hyperintense subregion, an isointense subregion, and a hypointense subregion by comparing the susceptibility distribution in the T2 region of the MS lesion with the susceptibility distribution of the region of tissue surrounding the T2 region of the MS lesion; and determining remyelination in the MS lesion according to a characteristic feature of the hypointense subregion and/or the isointense subregion of the MS lesion (see paragraph 0160-0161).  

Allowable Subject Matter
Claims 2, 5, 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different methods that account for different types of lesions using T2 weighting and susceptibility mapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley K. Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793